Title: To Alexander Hamilton from William Green, 24 July 1792
From: Green, William
To: Hamilton, Alexander



Sir
New York.the 24th July 1792

I do myself the honor to enclose to you an Abstract of the Acts of the British Parliament respecting their East India Trade to the Year 1760 Inclusive.
Arrangements are under consideration, but not decided on, for my case; with the result of which, I shall make you early acquainted: but by this post; I am desirous only to convey this Abstract with a line that I may not appear negligent. But I think I shall be able to be particular in my communications of tomorrow or thursday. In the interim I beg you to be persuaded of the perfect respect & consideration of
Sir   Your most Obedt. humble Servant
William Green
Alexr. Hamilton Esqr.
&c &c &c
